Case 3:20-cv-00798-BJD-MCR Document 13 Filed 11/19/20 Page 1 of 1 PagelD 96

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
THERESE GAMBLE,
Plaintiff,
Vv. Case No. 3:20-cv-798-J-39MCR
UNIVERSITY OF NORTH FLORIDA
BOARD OF TRUSTEES,
Defendant.

/

ORDER TO SHOW CAUSE
The parties are directed to show cause by a written response filed on or before
December 1, 2020, why this case should not be dismissed for lack of prosecution
pursuant to Local Rule 3.10, or sanctions imposed due to the parties’ failure to file a
Case Management Report within the time prescribed by Local Rule 3.05(c)(2)(B). The
parties are cautioned that failure to respond to this order may result in the dismissal of

the action or the entry of sanctions without further notice.

yh
DONE and ORDERED in Jacksonville, Florida this " day of November, 2020.

AOD...

BRIAN J. DAVIS —

United States District Judge
cs
Copies furnished to:

Counsel of Record
